DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  
Applicant’s submission filed 08/26/2021 has been entered. 

Response to Arguments

Applicant's submission filed 08/26/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the objections of record by correcting typographical errors in claims 1 and 6.  Applicant’s amendments to the claims have overcome the 112(b) rejections of record by clarifying claim punctuation in claim 1.  Applicant’s amendments to the claims have overcome the 112(d) rejections of record by making claim 7 a proper dependent claim.  Any previous rejections and/or objections not reiterated herein have been withdrawn.
Claim Objections

Claim 1 is objected to because of the following informalities:  PNIPAAm is listed twice in claim 1, step a) (see lines 7-8 and 13-14 of step a)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  there is a comma missing after the phrase “methacrylated dextran (dex-MA)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  parentheses are missing around the phrase “poly HEMA”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase “poly(4-vinyl-n-alkyl-pyridimiun)” should be instead “poly(4-vinyl-n-alkyl-pyridinium)”. Emphasis added. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for written description rejection.
Regarding claim 1, the specification as filed provides insufficient written description to support the genus of “starch derivatives” of the water in oil emulsion of a biocompatible polyelectrolyte polymer (step a), and “cellulose derivatives”, “starch derivatives”, and “dextran derivatives” of the aqueous solution of a biocompatible polyelectrolyte polymer (step b).  There is no description of the structural relationship of these derivatives provided in the specification as filed, and applicant has not provided a description as to how the base molecule may be changed while remaining a derivative.  Appropriate correction is required.  The dependent claims fall therewith.  Note that deleting the word “derivatives” would obviate this rejection.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3 and 6 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step a), recites the limitation “dextran derivatives selected from Poly(N-isopropylacrylamide) (PNIPAAm), …”.  This limitation is confusing.  It is unclear how PNIPAAm can be a dextran derivative because dextran is a branched polysaccharide whereas PNIPAAm 
Claim 1, step b), recites the limitation “the polyelectrolyte of step a)”.  There is insufficient antecedent basis for this limitation in the claim as a polyelectrolyte is not previously recited in the claims.  Instead, a polyelectrolyte polymer is previously recited.  Clarification and/or amendment is required.  Note that amending the limitation to recite “the polyelectrolyte polymer of step a)” would obviate this rejection.
Regarding claims 1, 3, and 9, the phrase “comprised between” to refer to a temperature or pH is confusing.  A temperature or pH is a numerical value, not “comprising” a value.  Clarification and/or amendment is required.  Note that deleting the word “comprised” would obviate this rejection.
Regarding claim 2, the limitation “a constant temperature value comprised in the range from 19 to 27°C” is confusing.  A temperature is a numerical value, not “comprising” a value.  Clarification and/or amendment is required.  Note that deleting the word “comprised” would obviate this rejection.
Claim 3 recites the limitation “the solution” in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Although there is “an aqueous solution” previously recited, the aqueous solution is added to the emulsion in step e), so its temperature cannot be changed as suggested by claim 3.  Thus, it is unclear what is being referred to in the limitation “the solution”.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Conclusion

No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618